FIRST AMENDMENT TO LOAN DOCUMENTS
(SENIOR LOAN)

THIS FIRST AMENDMENT TO LOAN DOCUMENTS (this “Amendment”) is made and entered
into as of this 28th day of December, 2009 by and among those entities
identified on Schedule 1 attached hereto and incorporated herein by this
reference (collectively, “Borrower”), GRUBB & ELLIS REALTY INVESTORS, LLC, a
Virginia limited liability company, f/k/a TRIPLE NET PROPERTIES, LLC (“GERI”),
NNN REALTY ADVISORS, INC., a Delaware corporation (“NNN Realty Advisors”, and
together with GERI, collectively, the “Guarantors”) and BANK OF AMERICA, N.A., a
national banking association, successor by merger to LaSalle Bank National
Association (“Lender”).

RECITALS:

WHEREAS, Lender previously made a $13,000,000.00 senior loan (the “Senior Loan”)
to Borrower as evidenced and secured by, among other things, (i) that certain
Promissory Note dated as of December 28, 2005 made by Borrower in favor of
Lender (as amended, restated, modified or supplemented, the “Senior Note”),
(ii) that certain Deed of Trust, Security Agreement and Fixture Filing made by
Borrower in favor of Lender, dated as of December 28, 2005 and recorded on
January 9, 2006 in the Real Property Records of Dallas County, Texas (the
“Records”) as Instrument Number 200600008233, as amended by that certain First
Modification to Deed of Trust, Security Agreement and Fixture Filing made by
Borrower in favor of Lender, dated as of October 16, 2006 and recorded on
November 7, 2006 in the Records as Instrument Number 200600413971 (as amended,
restated, modified or supplemented the “Senior Deed of Trust”), securing certain
collateral described in the Senior Deed of Trust, including, without limitation,
the property commonly known as Executive Center II and III, 8330-8360 LBJ
Freeway, Dallas, Texas 75243 (the “Property”), which Property is legally
described on Exhibit A attached hereto and (iii) that certain Assignment of
Leases and Rents dated December 28, 2005 and recorded on January 9, 2006 in the
Records as Instrument Number 200600008234;

WHEREAS, the Senior Loan was further secured and evidenced by certain other Loan
Documents (as defined in the Senior Deed of Trust), including, without
limitation, (i) that certain Guaranty of Payment dated December 28, 2005 made by
GERI in favor of Lender with respect to the Senior Loan (as amended, restated,
modified or supplemented, the “Senior GERI Guaranty”), (ii) that certain
Guaranty of Payment dated December 28, 2005 made by Anthony W. Thompson, an
individual (“Thompson”), in favor of Lender with respect to the Senior Loan (as
amended, restated, modified or supplemented, the “Senior Thompson Guaranty”),
and (iii) that certain Guaranty (Securities Laws) dated December 28, 2005 made
by GERI in favor of Lender with respect to the Senior Loan (the “Senior
Securities Guaranty”); the Senior GERI Guaranty was later replaced by that
certain Guaranty of Payment dated as of February 26, 2009 made by NNN Realty
Advisors in favor of Lender with respect to the Senior Loan (as amended,
restated, modified or supplemented, the “Senior NNN Guaranty”); and

WHEREAS, subject to the terms of this Amendment, Borrower, Guarantors and Lender
have agreed to extend the Maturity Date (as defined in the Loan Documents).

NOW, THEREFORE, for and in consideration of the recitals set forth above and
made a part hereof, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Borrower, Guarantors and Lender do
hereby agree as follows:

AGREEMENT:

1. Maturity Date. Subject to the terms and conditions contained in this
Amendment, the Maturity Date is hereby extended until January 31, 2010. The
definition of “Maturity Date” in the Loan Documents, and any and all references
in the Loan Documents to the Maturity Date or the maturity of the Senior Loan,
shall be deemed to mean January 31, 2010.

2. Debt Service Coverage Ratio. Lender agrees to waive any failure by Borrower,
during the period of June 30, 2009 through January 31, 2010, to maintain the
Minimum Debt Service Coverage (as defined in the Senior Note) required by the
Senior Note.

3. Reaffirmation of Senior Securities Guaranty. GERI hereby agrees that: (i) its
duties, liabilities, and obligations under the Senior Securities Guaranty are
hereby reaffirmed and shall not in any manner be discharged, impaired, or
released by execution and delivery of this Amendment or the Senior Deed of Trust
Amendment (as hereinafter defined) (or any other amendment or modification
executed or delivered prior to the date hereof); and (ii) the Senior Securities
Guaranty is hereby reaffirmed and shall be and remain in full force and effect
in accordance with all of its terms.

4. Reaffirmation of Senior NNN Guaranty. NNN hereby agrees that: (i) its duties,
liabilities, and obligations under the Senior NNN Guaranty are hereby reaffirmed
and shall not in any manner be discharged, impaired, or released by execution
and delivery of this Amendment or the Senior Deed of Trust Amendment (or any
other amendment or modification executed or delivered prior to the date hereof);
and (ii) the Senior NNN Guaranty is hereby reaffirmed and shall be and remain in
full force and effect in accordance with all of its terms. Notwithstanding
anything to the contrary set forth in the Senior NNN Guaranty, for the period of
June 30, 2009 through January 31, 2010, Lender covenants and agrees to forbear
from exercising any rights and remedies available to Lender with respect to
Section 16(a) of the Senior NNN Guaranty.

5. Lease Termination Fees. Notwithstanding anything to the contrary contained in
the Loan Documents, from and after the date of this Amendment, Borrower shall
promptly deliver (or cause to be delivered) to Lender any and all termination
fees (collectively, “Lease Termination Fees”) received by Borrower or any of its
affiliates in connection with the termination of any Leases (as defined in the
Senior Deed of Trust), which Lease Termination Fees shall be applied against,
and reduce, the outstanding principal balance of the Senior Loan. Without
limitation of the foregoing, Borrower shall use reasonable efforts to cause all
such Lease Termination Fees to be payable to Lender.

6. Conditions. As a condition precedent to the effectiveness of this Amendment
and Lender’s obligations hereunder, each of the following conditions precedent
shall have been satisfied (as determined by Lender in its sole and absolute
discretion) as of the effective date of this Amendment:

6.1 Borrower shall have delivered to Lender the following items, each
satisfactory in form and substance to Lender, in its sole and absolute
discretion, and each dated as of the date hereof unless otherwise specified:

6.1.1 An original of this Amendment duly executed by Borrower and each
Guarantor;

6.1.2 An amendment to the Senior Deed of Trust (the “Senior Deed of Trust
Amendment”), executed and notarized by Borrower; and

6.1.3 Such other documents and instruments as Lender may reasonably request.

6.2 The Borrower shall have paid to Lender an extension and modification fee in
the amount of Twenty-Two Thousand and No/100 Dollars ($22,000.00) (the
“Extension Fee”), which Extension Fee shall be deemed fully earned, payable and
non-refundable upon the execution and delivery of this Amendment.

The parties hereby agree that this Amendment will not be binding upon or
enforceable against Lender until such time as each of the conditions precedent
set forth above has been satisfied in Lender’s sole and absolute determination.

7. Miscellaneous Costs. Borrower agrees to pay all reasonable legal and other
expenses incurred by Lender or otherwise in connection with this Amendment and
the Senior Deed of Trust Amendment and all other documents or instruments
contemplated hereby or thereby. Borrower also agrees to pay any mortgage,
transfer, intangible or other such tax payable in connection with this Amendment
and/or the Senior Deed of Trust Amendment, and Borrower shall indemnify, defend
and hold Lender and its affiliates harmless from and against any and all losses,
liabilities, obligations, penalties, claims, fines, demands, litigation,
defenses, costs, judgments, suits, proceedings, damages, disbursements or
expenses of any kind or nature whatsoever (including, without limitation,
attorneys’ fees and expenses), which may at any time be either directly or
indirectly imposed upon, incurred by or asserted or awarded against Lender or
any of its affiliates in connection with, arising from or relating to a failure
by Borrower to timely pay any such amounts. In the event Lender institutes legal
proceedings in connection with this Amendment and Lender is the prevailing party
in such proceedings, Lender shall be entitled to recover from Borrower the costs
and expenses incurred in connection therewith, including, without limitation,
court costs and litigation expenses, including without limitation, deposition
costs, witness fees, transcript fees, and reasonable attorneys’ fees.

8. Amendments to Loan Documents. The parties hereto agree that:

8.1 The term “Maturity Date,” as used in the Loan Documents shall mean such
Maturity Date, as amended by this Amendment;

8.2 The term “Deed of Trust,” as used in any of the Loan Documents shall mean
the Senior Deed of Trust, as amended by this Amendment and the Senior Deed of
Trust Amendment;

8.3 The term “Loan Documents” and each reference to each of such Loan Documents
as used in the Senior Note and any of such Loan Documents shall mean the Loan
Documents (as defined in the Senior Deed of Trust), as amended by this Amendment
and the Senior Deed of Trust Amendment. This Amendment and the Senior Deed of
Trust Amendment shall be deemed “Loan Documents” for all purposes.

9. Ratification. Each of Borrower and each Guarantor hereby ratifies,
acknowledges and agrees that the Loan Documents (as modified hereby) represent
valid, binding and enforceable obligations of Borrower or Guarantor, as
applicable. Each of Borrower and Guarantor respectively represents and warrants
that all of the representations and warranties of Borrower or Guarantor, as
applicable, set forth in this Amendment and the other Loan Documents (as
modified hereby) are complete and correct as of the date hereof. Each of
Borrower and Guarantor hereby respectively reaffirms to Lender each of the
representations, warranties, covenants and agreements of Borrower or Guarantor,
as applicable, set forth in the Loan Documents (as modified by this Amendment)
with the same force and effect as if each were separately stated herein and made
as of the date hereof. Each of Borrower and Guarantor, respectively, further
acknowledges, represents, warrants and agrees that there are and they have no
existing claims, defenses, personal or otherwise, or rights of setoff whatsoever
with respect to any of the Loan Documents. Each of Borrower and Guarantor hereby
respectively agrees that this Amendment and all of the Loan Documents, as
applicable, are in full force and effect, and nothing herein contained shall be
construed as modifying in any manner any of the Loan Documents, except as may
specifically be set forth herein, and nothing contained herein shall be deemed
to constitute a waiver by Lender of any default under any of the Loan Documents,
except as expressly set forth herein, it being the express intention of all
parties to this Agreement to preserve Lender’s rights and remedies with respect
to any such defaults, whether such rights and remedies are available under the
Loan Documents, at law or in equity. Each of Borrower and Guarantor respectively
agrees that no invalidity or unenforceability of any of the Loan Documents shall
affect the validity or enforceability of this Amendment. Notwithstanding
anything set forth herein to the contrary, neither Borrower nor Guarantors is
making any representation or warranty as to the representations or warranties
made by Anthony W. Thompson in the Loan Documents or otherwise reaffirming any
of such representations or warranties.

10. Release of Lender; No Defenses. As additional consideration for Lender’s
entering into this Amendment, Borrower and each Guarantor hereby irrevocably
releases, discharges and acquits Lender, and each of its affiliates, agents,
officers, directors, shareholders, attorneys and employees, and their respective
successors and/or assigns, of and from all rights, claims, demands, obligations,
liabilities, causes of action, breaches, damages, costs and expenses of any kind
whatsoever, whether known or unknown, suspected or unsuspected, liquidated or
unliquidated, whether heretofore or now existing, whether based on contract,
tort, breach of any duty or any other legal or equitable theory of recovery
(collectively, the “Potential Claims”) arising on or prior to the date hereof,
including, without limitation, any claims that in any way arise out of, are
connected with or relate, in any way, to the Loan Documents, or the transactions
contemplated thereby. The Potential Claims described herein are not limited to
matters known or disclosed. Borrower and each Guarantor each acknowledges and
agrees that as of the date hereof, it has no defenses of any nature whatsoever
to the enforcement of any or all of the Loan Documents, and that it has no
claims, counterclaims or offsets whatsoever against Lender in respect of the
matters described in the Loan Documents, or which could be asserted against
Lender, by reason of any act, conduct or omission of Lender, nor shall this
Amendment give rise to any such defenses, claims, counterclaims or offsets.

11. No Waiver of Rights Under Loan Documents. No delay or failure by Lender to
exercise any of its rights or remedies under any or all of the Loan Documents
shall be deemed to constitute, nor, except as specifically and expressly set
forth in this Amendment, is it intended to constitute, a waiver of any kind or
nature with respect to any matter whatsoever under any or all of the Loan
Documents or a waiver of Lender’s rights to pursue any and all of its rights and
remedies under the Loan Documents at any time without further notice to the
Borrower or any Guarantor with respect to any matter whatsoever, including,
without limitation, under the Thompson Senior Guaranty and Thompson is expressly
not released by this Amendment or any document executed and delivered in
connection herewith. Further, no failure by Lender to exercise, or delay by
Lender in exercising, any right, power or privilege under the Loan Documents or
otherwise shall operate as a waiver thereof, nor shall any single or partial
exercise of any right, power or privilege under the Loan Documents or otherwise
preclude any other or future exercise thereof, or the exercise of any other
right, power or privilege, nor shall any provision of this Amendment be deemed
to amend, modify, supplement, extend, delay, renew, terminate, waive, release or
otherwise limit or prejudice Lender’s rights and remedies or the Borrower’s
obligations under the Loan Documents. Except as specifically and expressly set
forth in this Amendment, Lender has not waived any, and hereby expressly
reserves all, rights and remedies of Lender, whether at law or in equity, with
respect to the Loan and the Loan Documents or any matter, event or circumstance
relating thereto.

12. Miscellaneous.

12.1 Assignment. This Amendment shall be binding upon and shall inure to the
benefit of the parties hereto, and their respective permitted successors, and
assigns, provided, however, that this Amendment may not be assigned by Borrower
without the prior express written consent of Lender.

12.2 Governing Law. This Amendment shall be construed under and interpreted in
accordance with and governed by the laws of the State of Illinois without regard
to the conflicts of law provisions thereof.

12.3 Complete Agreement. This Amendment replaces any prior oral agreement
between the parties, and any such prior oral agreement shall be of no force or
effect. The provisions of this Amendment may only be amended by a subsequent
instrument in writing clearly purporting to effect such amendment and signed by
both parties.

12.4 Waiver. The failure of a party hereto to enforce, or the delay by a party
hereto to enforce, any of its rights under this Amendment shall not be deemed a
continuing waiver or a modification by such party of any of its rights under
this Amendment and any party may, within the time provided by the applicable
law, commence appropriate proceedings to enforce any or all of its rights under
this Amendment and any prior failure to enforce or delay in enforcement shall
not constitute a defense.

12.5 Partial Invalidity. In the event that any provision of this Amendment shall
be found invalid or unenforceable, in whole or in part, by a court of competent
jurisdiction or an arbitration tribunal, such provision shall be limited to the
minimum extent necessary to render the same valid and enforceable, or shall be
excised from this Amendment, as circumstances may require, and this Amendment
shall be construed as if said provision had been incorporated herein as so
limited, or as if said provision had not been included herein, as the case may
be, and enforced to the maximum extent permitted by law.

12.6 Construction. Whenever used in this Amendment, the singular shall be
construed to include the plural and vice versa, where applicable, and the use of
the masculine, feminine or neuter gender shall include the other genders. The
subject matter and language of this Amendment has been the subject of
negotiations between the parties and their respective counsel, and this
Amendment has been jointly prepared by their respective counsel. Accordingly,
this Amendment shall not be construed against any party on the basis that this
Amendment was drafted by such party or its counsel. Headings of section and
subsections are for convenience of reference only, and shall not be construed as
a part of this Amendment, or as limiting or defining the scope of any term or
provision hereof.

12.7 Time is of the Essence. It is expressly agreed by the parties hereto that
time is of the essence with respect to this Amendment.

12.8 Waiver of Jury Trial. BORROWER AND LENDER, HAVING BEEN REPRESENTED BY
COUNSEL, EACH KNOWINGLY AND VOLUNTARILY WAIVE ANY RIGHT TO A TRIAL BY JURY IN
ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND ANY RIGHTS, REGARDLESS OF WHETHER
SUCH ACTION SOUNDS IN CONTRACT, TORT OR OTHERWISE (a) UNDER THIS AMENDMENT OR
ANY RELATED AGREEMENT OR UNDER ANY AMENDMENT, INSTRUMENT, DOCUMENT OR AGREEMENT
DELIVERED OR WHICH MAY IN THE FUTURE BE DELIVERED IN CONNECTION WITH THIS
AMENDMENT OR (b) ARISING FROM ANY BANKING RELATIONSHIP EXISTING IN CONNECTION
WITH THIS AMENDMENT, AND AGREE THAT ANY SUCH ACTION OR PROCEEDING WILL BE TRIED
BEFORE A COURT AND NOT BEFORE A JURY. BORROWER AGREES THAT IT WILL NOT ASSERT
ANY CLAIM AGAINST LENDER ON ANY THEORY OF LIABILITY FOR SPECIAL, INDIRECT,
CONSEQUENTIAL, INCIDENTAL OR PUNITIVE DAMAGES.

12.9 Counterparts. This Amendment may be executed in one or more counterparts,
and by each of the parties on separate counterparts, all of which, when taken
together, shall constitute one original agreement.

12.10 Incorporation of Recitals. The recitals set forth above are true and
correct and incorporated herein.

12.11 Signatures. This Amendment is fully binding on Borrower and each Guarantor
whose signature is indicated below, notwithstanding the fact that this Amendment
may have been signed by less than all of the obligors under the Loan Documents,
and the fact that not all of the obligors under the Loan Documents have signed
this Amendment shall not be used as a defense to enforcement of this Amendment
or any other Loan Documents against Borrower and each Guarantor.

12.12 Authority. Lender represents and warrants to Borrower that it is the sole
holder of the Senior Note, that Lender has full legal right, power and authority
to enter into and perform this Amendment, and that the officer, agent or other
representative executing this Amendment on behalf of Lender has the full right
and authority to fully commit and bind it to this Amendment. Borrower and each
Guarantor represents that it has full legal right, power and authority to enter
into and perform this Amendment, and that the officer, agent or other
representative executing this Amendment on behalf of Borrower or Guarantor, as
the case may be, has the full right and authority to fully commit and bind it to
this Amendment.

12.13 Financing Statements. Lender shall have the right to file any amendments
to existing financing statements or any new financing statements that are
necessary, in Lender’s reasonable judgment, to perfect or continue the
perfection of Lender’s security interest in the Property.

[Signature Pages to Follow]

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed as of
the day and year first above written.

      BORROWER:  
See Schedule 1 attached hereto and incorporated herein
by reference and made a part hereof
   
 
GERI:  
GRUBB & ELLIS REALTY INVESTORS, LLC, a Virginia limited
liability company, f/k/a TRIPLE NET PROPERTIES, LLC
By: /s/ Michael Rispoli
   
 
   
Name: Michael Rispoli
   
 
   
Its: Chief Financial Officer
   
 
NNN REALTY ADVISORS:  
NNN REALTY ADVISORS, INC., a Delaware corporation
By: /s/ Michael Rispoli
   
 
   
Name: Michael Rispoli
   
 
   
Its: Chief Financial Officer
   
 
LENDER:  
BANK OF AMERICA, N.A., a national banking association,
successor by merger to LaSalle Bank National Association
By: /s/ Christopher A. Thangaraj
   
 
   
Name: Christopher A. Thangaraj
   
 
   
Its: Vice President
   
 

SCHEDULE 1

Borrower Signatures

      BORROWER:  
NNN Executive Center, LLC, a Delaware limited liability company
By: Grubb & Ellis Realty Investors, LLC,
a Virginia limited liability company, f/k/a
Triple Net Properties, LLC
Its: Manager
By: /s/ Michael Rispoli _
   
 
   
Name: Michael Rispoli
   
 
   
Its: Chief Financial Officer
   
 
   
NNN Executive Center 1, LLC, a Delaware limited liability company
By: Grubb & Ellis Realty Investors, LLC,
a Virginia limited liability company, f/k/a
Triple Net Properties, LLC,
Its: Vice President
By: /s/ Michael Rispoli _
   
 
   
Name: Michael Rispoli
   
 
   
Its: Chief Financial Officer
   
 
   
NNN Executive Center 2, LLC, a Delaware limited liability company
By: Grubb & Ellis Realty Investors, LLC,
a Virginia limited liability company, f/k/a
Triple Net Properties, LLC,
Its: Vice President
By: /s/ Michael Rispoli _
   
 
   
Name: Michael Rispoli
   
 
   
Its: Chief Financial Officer
   
 
   
NNN Executive Center 3, LLC, a Delaware limited liability company
By: Grubb & Ellis Realty Investors, LLC,
a Virginia limited liability company, f/k/a
Triple Net Properties, LLC,
Its: Vice President
By: /s/ Michael Rispoli _
   
 
   
Name: Michael Rispoli
   
 
   
Its: Chief Financial Officer
   
 
   
NNN Executive Center 4, LLC, a Delaware limited liability company
By: Grubb & Ellis Realty Investors, LLC,
a Virginia limited liability company, f/k/a
Triple Net Properties, LLC,
Its: Vice President
By: /s/ Michael Rispoli _
   
 
   
Name: Michael Rispoli
   
 
   
Its: Chief Financial Officer
   
 
   
NNN Executive Center 5, LLC, a Delaware limited liability company
By: Grubb & Ellis Realty Investors, LLC,
a Virginia limited liability company, f/k/a
Triple Net Properties, LLC,
Its: Vice President
By: /s/ Michael Rispoli _
   
 
   
Name: Michael Rispoli
   
 
   
Its: Chief Financial Officer
   
 

1

2

      NNN Executive Center 6, LLC, a Delaware limited liability company By:
Grubb & Ellis Realty Investors, LLC, a Virginia limited liability company, f/k/a
Triple Net Properties, LLC, Its:   Vice President By: /s/ Michael Rispoli _
Name: Michael Rispoli Its: Chief Financial Officer NNN Executive Center 7, LLC,
a Delaware limited liability company By: Grubb & Ellis Realty Investors, LLC, a
Virginia limited liability company, f/k/a Triple Net Properties, LLC, Its:  
Vice President By: /s/ Michael Rispoli _ Name: Michael Rispoli Its: Chief
Financial Officer NNN Executive Center 8, LLC, a Delaware limited liability
company By: Grubb & Ellis Realty Investors, LLC, a Virginia limited liability
company, f/k/a Triple Net Properties, LLC, Its:   Vice President By: /s/ Michael
Rispoli _ Name: Michael Rispoli Its: Chief Financial Officer

3

      NNN Executive Center 9, LLC, a Delaware limited liability company By:
Grubb & Ellis Realty Investors, LLC, a Virginia limited liability company, f/k/a
Triple Net Properties, LLC, Its:   Vice President By: /s/ Michael Rispoli _
Name: Michael Rispoli Its: Chief Financial Officer NNN Executive Center 10, LLC,
a Delaware limited liability company By: Grubb & Ellis Realty Investors, LLC, a
Virginia limited liability company, f/k/a Triple Net Properties, LLC, Its:  
Vice President By: /s/ Michael Rispoli _ Name: Michael Rispoli Its: Chief
Financial Officer NNN Executive Center 11, LLC, a Delaware limited liability
company By: Grubb & Ellis Realty Investors, LLC, a Virginia limited liability
company, f/k/a Triple Net Properties, LLC, Its:   Vice President By: /s/ Michael
Rispoli _ Name: Michael Rispoli Its: Chief Financial Officer

4

      NNN Executive Center 12, LLC, a Delaware limited liability company By:
Grubb & Ellis Realty Investors, LLC, a Virginia limited liability company, f/k/a
Triple Net Properties, LLC, Its:   Vice President By: /s/ Michael Rispoli _
Name: Michael Rispoli Its: Chief Financial Officer NNN Executive Center 13, LLC,
a Delaware limited liability company By: Grubb & Ellis Realty Investors, LLC, a
Virginia limited liability company, f/k/a Triple Net Properties, LLC, Its:  
Vice President By: /s/ Michael Rispoli _ Name: Michael Rispoli Its: Chief
Financial Officer NNN Executive Center 15, LLC, a Delaware limited liability
company By: Grubb & Ellis Realty Investors, LLC, a Virginia limited liability
company, f/k/a Triple Net Properties, LLC, Its:   Vice President By: /s/ Michael
Rispoli _ Name: Michael Rispoli Its: Chief Financial Officer

      NNN Executive Center 16, LLC, a Delaware limited liability company By:
Grubb & Ellis Realty Investors, LLC, a Virginia limited liability company, f/k/a
Triple Net Properties, LLC, Its: Vice President By: /s/ Michael Rispoli _ Name:
Michael Rispoli Its: Chief Financial Officer NNN Executive Center II and III
2003, LP, a Texas limited partnership By: NNN Executive Center II and III GP,
LLC, a Delaware limited liability company, its sole general partner By: Grubb &
Ellis Realty Investors, LLC, a Virginia limited liability company, f/k/a Triple
Net Properties, LLC Its: Manager } By: /s/ Michael Rispoli _ Name: Michael
Rispoli Its: Chief Financial Officer NNN Executive Center 16, LLC, a Delaware
limited liability company By: Grubb & Ellis Realty Investors, LLC, a Virginia
limited liability company, f/k/a Triple Net Properties, LLC, Its:   Vice
President By: /s/ Michael Rispoli _ Name: Michael Rispoli Its: Chief Financial
Officer NNN Executive Center II and III 2003, LP, a Texas limited partnership
By: NNN Executive Center II and III GP, LLC, a Delaware limited liability
company, its sole general partner By: Grubb & Ellis Realty Investors, LLC, a
Virginia limited liability company, f/k/a Triple Net Properties, LLC Its:  
Manager By: /s/ Michael Rispoli _ Name: Michael Rispoli Its: Chief Financial
Officer

5